ORDER
By Orders issued July 10, 1991 through October 11, 1995, awards totaling $16,108.60 were granted for payment of the medical expenses and lost wages of claimant Wilma J. Peak, including $7,500.00 for pain and suffering.
Inasmuch as the Court received documentation of additional medical expenses of $163.50, and additional documentation that claimant has suffered from her injuries such that she is now unable *200to perform gainful employment, the Court has determined that an additional award in the sum of $7,500.00 should be granted for her pain and suffering. Claimant has suffered from her injuries such that she is now unable to perform gainful employment, the Court has determined that an additional award in the sum of $7,500.00 should be granted for her pain and suffering. Claimant has also indicated work loss but this has not been documented sufficiently for the Court to consider additional economic loss based upon this loss.
ENTERED: January 26, 1996
Accordingly, the Court grants an award in the amount of $7,663.50 as set out below.
Pinceton Pharmacy 1442 Main Street Princeton, West Virginia 24740 FEIN: 55-0492434 .$84.00
Dr. Pamela Faulkner 203 12th Street Princeton, West Virginia 24740 FEIN: 55-0674153 .$79.00
Wilma J. Peak SSN: 232-82-8603 P. O. Box 776 Lusby, Maryland 20657 (pain & suffering).$7,500
Total .$7,663.50
Benjamin Hays Webb, Judge